 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DENNIS D. JONES and DEBORAH P.                  CASE NO. C18-1740
            JONES, individually and the marital
11          community comprised thereof,                    ORDER DENYING STIPULATED
                                                            MOTION TO STAY, OR IN THE
12                                 Plaintiffs,              ALTERNATIVE, CONTINUE
                                                            TRIAL DATE AND ASSOCIATED
13                  v.                                      DEADLINES

14          GREAT NORTHER INSURANCE
            COMPANY a foreign insurance
15          company, and ENCOMPASS
            INDEMNITY COMPANY, a foreign
16          insurance company,

17                                 Defendants.

18

19          The Court, having received and reviewed the parties’ Stipulation and Proposed Order to

20   Stay, or in the Alternative, Continue Trial Date and Associated Deadlines (Dkt. No. 15), enters

21   the following ruling:

22          IT IS ORDERED that the motion is DENIED.

23

24

     ORDER DENYING STIPULATED MOTION TO STAY, OR IN THE ALTERNATIVE, CONTINUE TRIAL
     DATE AND ASSOCIATED DEADLINES - 1
 1          The Parties seek a stay in part because one of the Plaintiffs will undergo additional

 2   medical treatment, but the Parties do not state when the medical records will be available for this

 3   treatment or what medical expert has been retained to review these records; the Parties’ basic

 4   statement that Plaintiff will undergo further treatment does not demonstrate good cause. The

 5   Parties’ also seek a stay in order to submit to arbitration, but arbitration schedules do not trump

 6   trial schedules; rather, the opposite is true. The parties are certainly free to engage in ongoing

 7   negotiations and/or arbitration and to settle at any time, but the Court cannot make its trial

 8   schedule dependent on an anticipated timeline for mediation.

 9          The parties are free to submit a revised motion with a more detailed explanation of the

10   reasons why the Court should consider continuing the trial date and related pre-trial deadlines.

11   However, on the record currently before the Court, there is insufficient reason to justify a delay.

12

13          The clerk is ordered to provide copies of this order to all counsel.

14          Dated June 27, 2019.

15

16

17
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
18

19

20

21

22

23

24

     ORDER DENYING STIPULATED MOTION TO STAY, OR IN THE ALTERNATIVE, CONTINUE TRIAL
     DATE AND ASSOCIATED DEADLINES - 2
